Order entered November 19, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00476-CV

         IN THE GUARDIANSHIP OF E.F.L., AN INCAPACITATED PERSON

                          On Appeal from the Probate Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. PR-13-1586-2

                                           ORDER
       Before the Court is appellant’s October 29, 2014 fourth motion for an extension of time

to file a brief. Appellant sought a fifteen-day extension to November 8, 2014. As of today’s

date, appellant has not filed a brief. Accordingly, we DENY appellant’s motion as moot.

       On the Court’s own motion, we ORDER appellant to file her brief by DECEMBER 1,

2014. We caution appellant that if she fails to file a brief by December 1, 2014, the Court may

dismiss her appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1) & 42.3(b).

                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE